Name: Commission Regulation (EEC) No 2147/89 of 17 July 1989 abolishing the countervailing charge on fresh lemons originating in Brazil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7. 89 Official Journal of the European Communities No L 205/33 COMMISSION REGULATION (EEC) No 2147/89 of 17 July 1989 abolishing the countervailing charge on fresh lemons originating in Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1798/89 (3), as amended by Regulation (EEC) No 2079/89 (4), intro ­ duced a countervailing charge on fresh lemons originating in Brazil ; Whereas the present trend of prices for products origin ­ ating in Brazil on the representative markets referred to in Regulation (EEC) No 21 18/74 of the Commission (*), as last amended by Regulation (EEC) No 3811 /85 (6), recorded or calculated in accordance with the provisions of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions speci ­ fied in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of these products originating in Brazil can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1798/89 is hereby repealed. Article 2 This Regulation shall enter into force on 18 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1989 . For the Commission i Ray MAC SHARRY t Member of the Commission (&gt;) OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 12. (3) OJ No L 176, 23 . 6. 1989, p. 32 . (4) OJ No L 196, 12. 7. 1989, p. 39 . o OJ No L 220, 10 . 8 . 1974, p. 20 . ( «) OJ No L 368, 31 . 12. 1985, p. 1 .